—In an action pursuant to the New York State Human Rights Law (see, Executive Law § 296), to recover damages for gender discrimination, the plaintiff appeals from an order of the Supreme Court, Orange County (Owen, J.), dated January 10, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, an at-will employee, claims that she was terminated from her job as a bartender at the defendant Middletown Lodge (Elks Club) No. 1097 (hereinafter the Lodge) as a result of gender discrimination. However, the defendant demonstrated the absence of a prima facie case of discrimination under Executive Law § 296, and the plaintiff failed to establish the existence of any material issue of fact (see, Ferrante v American Lung Assn., 90 NY2d 623, 631). Accordingly, the Supreme Court properly granted the Lodge’s motion for summary judgment dismissing the complaint (see, Gilroy v Continental Corp., 237 AD2d 251; Wozniak v Components Assembly Div., 220 AD2d 934; Ioele v Alden Press, 145 AD2d 29). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.